DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/24/2020 has been entered. Claims 1-13 are pending.
 
Response to Amendment
Applicant’s amendments have introduced deficiencies which are objected/rejected in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-13 under 35 U.S.C § 102/103, the arguments have been fully considered but are deemed unpersuasive: Otto does not necessarily need to teach detail operations of a ventilation system. Otto teaches a study on ventilation impacts on people’s health, which can be used to control the ventilation system taught by Shiel to achieve better health benefits.
Applicant’s arguments are also deemed moot in view of new grounds of rejection necessitated by Applicant’s amendment.

Claim Objections
Claim 1 has been amended to be identical to claim 13. Therefore, claim 13 is objected and should be cancelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shiel (US 2016/0334122 A1, provided in previous Cited Reference form, hereinafter as “Shiel”) in view of Wargocki (paper “The Effects of Outdoor Air Supply Rate in an Office on Perceived Air Quality, Sick Building Syndrome (SBS) Symptoms and Productivity”, published by Wargocki etc. in journal “Indoor Air” in year 2000, hereinafter as “Wargocki”). 

Regarding claim 1, Shiel teaches:
	A ventilation control system comprising: 
a ventilation system that provides air circulation to a building (claim 1: a ventilation system that provides air circulation to a commercial building); and 
a controller ([0039]: the computer system which inherently includes a controller) that controls the ventilation system based on inputs, wherein the inputs comprise a current ventilation rate ([0011]: the ventilation system is controlled based on the requirement of fresh air); 
an optimization system (the on-site inventive system in FIG. 4B) that drives the controller based on user preference parameters ([0102]: the user can set preferred temperature which will impact the ventilation rate).
Shiel teaches all the limitations except that the optimization system that drives the controller based on also one more factor selected from the list consisting of: building and pollution transport models; scientific estimates of ventilation impacts on productivity, sick leave, and health; and pollution and price forecasts.
However, Wargocki teaches in an analogous art:
the optimization system that drives the controller based on also one more factor selected from the list consisting of: building and pollution transport models; scientific estimates of ventilation impacts on productivity, sick leave, and health (Wargocki teaches in the published paper the ventilation impacts on productivity and people’s health, and recommends ventilation rate based on the study); and pollution and price forecasts.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiel with the teaching of Wargocki, to make the ventilation control system wherein the optimization system that drives the controller based on also the scientific estimates of ventilation impacts on productivity, sick leave and health. One of ordinary skill in the art would have been motivated to do this modification to “promote human comfort, health or productivity”, as Wargocki teaches on page 13 of the published paper.

	Claim 7 recites a ventilation control system to conduct the operation steps as the method of claim 1 with patentably the same limitations. Therefore, claim 7 is also rejected as being unpatentable over Shiel in view of Wargocki, for the same reason recited in the rejection of claim 1.

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiel in view of Wargocki, and in further view of Blunn (US 2005/0095978 A1, provided in previous cited reference form, hereinafter as “Blunn”). 

Regarding claim 2, Shiel-Wargocki teach all the limitations of claim 1. 
But they do not explicitly teach the current ventilation rate is determined by a combination of flow sensing at a building air handling unit and occupancy scheduling.
	However, Blunn teaches in an analogous art:
	the current ventilation rate is determined by a combination of flow sensing at a building air handling unit (FIG. 1 and [0027]: Blunn teaches to have an air flow sensor 36 at a building air handling unit 30, to sense the air flow rate) and occupancy scheduling ([0041-0042]: Blunn teaches to use different ventilation rate according to different occupancy at different time according to the measurement of an occupancy sensor. All these teach to determine the ventilation rate based on the combination of air flow sensing at the air handling unit and occupancy schedule).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shiel-Wargocki with the teaching of Blunn, to make the ventilation control system the current ventilation rate is determined by a combination of flow sensing at a building air handling unit and occupancy scheduling. One of ordinary skill in 

Regarding claim 3, Shiel-Wargocki teach all the limitations of claim 1. 
But they do not teach the current ventilation rate is determined by one or more carbon dioxide (CO2) sensors. 
However, Blunn teaches in an analogous art:
the current ventilation rate is determined by one or more carbon dioxide (CO2) sensors (Blunn teaches the HVAC system to operate in “CO2 based ventilation” strategy, wherein the ventilation rate is set based on the CO2 levels in the zone 14, 15, sensed by CO2 sensor 40, as shown in FIG. 1 and FIG. 4, and recited in [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiel-Wargocki with the teaching of Blunn, to make the ventilation control system wherein the current ventilation rate is determined by one or more carbon dioxide (CO2) sensors. One of ordinary skill in the art would have been motivated to do this modification in order to control the CO2 level to help improve people’s health and bring comfort, as Blunn teaches in [0024].

Claims 8 and 9 recite a ventilation control system to conduct the operation steps as the method in claims 2 and 3 with patentably the same limitations, respectively. Therefore, claims 8 and 9 are rejected for the same reasons recited in the rejections of claim 2 and 3, respectively.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shiel in view of Wargocki, and in further view of Drees (US 2018/0046164 A1, previously included in the cited reference form, hereinafter as “Drees”). 


But they do not teach the inputs further comprise a total rate of supply air flow.
However, Drees teaches, in an analogous art, a HVAC system which controls the total rate of supply air flow (Drees teaches in FIG. 3 and [0054]: “AHU controller 330 can communicate with fan 338 via communications link 340 to control a flow rate of supply air 310”. Also in FIG. 1 and [0042]: “AHU 106 can receive input from sensors located within AHU 106 and/or within the building zone and can adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve setpoint conditions for the building zone”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Drees’ teaching with Shiel-Wargocki, to make the ventilation control system wherein the inputs further comprise a total rate of supply air flow. One of ordinary skill in the art would have been motivated to do this combination in order to bring user the “desired comfort level” as Drees teaches in [0076].

Claim 12 recites a ventilation control system with patentably the same limitations as claim 6. Therefore, the rejections applied to claim 6 also applies to claim 12.  

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiel in view of Wargocki and Othman (US 2014/0277767 A1, previously included in the cited reference form, hereinafter as “Othman”), and in further view of Desmet (US 2016/0018119 A1, previously included in the cited reference form, hereinafter as “Desmet”).

Regarding claim 4, Shiel-Wargocki teach all the limitations of claim 1. 
But they do not teach the inputs further comprise a current indoor temperature and the current indoor temperature input is an average across zones served by the system.

the inputs further comprise a current indoor temperature (Othman teaches in [0022]: “Referring to both FIGS. 1 and 3, in operation of one embodiment a user establishes a desired set point temperature …controller 30 transmits a signal to establish operation of HVAC system 10 so that gases exiting output 20 would be at the desired set point temperature established at step 100 heating unit 28 would be activated to warm gases sufficiently so that the combined thermal effects of both heating unit 28 and chilling unit 24 would cause gases propagating through output 20 to be proximate to the desired set point temperature an at a normal ventilation rate. The normal ventilation rate is the rate at which HVAC system 10 propagates gases into volume 34 and is calculated based upon square footage of occupancy”. This teaches that the HVAC system maintains/controls a user-defined ventilation rate and temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Othman’ teaching with Shiel-Wargocki, to make the ventilation control system the inputs further comprise a current indoor temperature. One of ordinary skill in the art would have been motivated to do this combination in order to provide “a comfortable environment intended for human habitation” as Othman teaches in [0002].
Shiel-Wargocki-Othman teach all the limitations of the claim except the current indoor temperature input is an average across zones served by the system.
However, Desmet teaches in an analogous art:
the current indoor temperature input is an average across zones served by the system (Desmet teaches in FIG. 4 and [0089]: “Sensors (130,140, 150, 180) may be placed in multiple rooms or zones and the occupant may establish an average temperature set range to be used throughout all the rooms or zones”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Desmet’s teaching with Shiel-Wargocki-

Claim 10 recites a ventilation control system with patentably the same limitations as claim 4. Therefore, the rejections applied to claim 4 also applies to claim 10.  

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shiel in view of Wargocki and Othman, and in further view of Jones (US 4909041 A, previously included in the cited reference form , hereinafter as “Jones”).

Regarding claim 5, Shiel-Wargocki teach all the limitations of claim 1. 
But they do not teach the inputs further comprise a current indoor temperature and the current indoor temperature input is an average across zones served by the system.
However, Othman teaches in an analogous art:
the inputs further comprise a current indoor temperature (Othman teaches in [0022]: “Referring to both FIGS. 1 and 3, in operation of one embodiment a user establishes a desired set point temperature …controller 30 transmits a signal to establish operation of HVAC system 10 so that gases exiting output 20 would be at the desired set point temperature established at step 100 heating unit 28 would be activated to warm gases sufficiently so that the combined thermal effects of both heating unit 28 and chilling unit 24 would cause gases propagating through output 20 to be proximate to the desired set point temperature an at a normal ventilation rate. The normal ventilation rate is the rate at which HVAC system 10 propagates gases into volume 34 and is calculated based upon square footage of occupancy”. .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Othman’s teaching with Shiel-Wargocki, to make the ventilation control system the inputs further comprise a current indoor temperature. One of ordinary skill in the art would have been motivated to do this combination in order to provide “a comfortable environment intended for human habitation” as Othman teaches in [0002].
Shiel-Wargocki-Othman teach all the limitations of the claim except the current indoor temperature input is determined by a return air temperature as a proxy for temperature measurement.
However, Jones teaches in an analogous art:
current indoor temperature input is determined by a return air temperature as a proxy for temperature measurement (Jones teaches in FIG. 1 and Col. 5, lines 64-67: “Sensor H provides a measure of the temperature of the controlled space by measuring the return air temperature (TRETA), this temperature being indicative of the average air temperature in the space”. This teaches the return air temperature is used to determine the indoor air temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jones’s teaching with Shiel–Wargocki-Othman, to make the ventilation control system wherein the inputs further comprise a current indoor temperature and the current indoor temperature input is determined by a return air temperature as a proxy for temperature measurement. One of ordinary skill in the art would have been motivated to do this combination since it provides additional advantages as Jones teaches in Col. 6, lines 7-14: “An important advantage is obtained by positioning sensor H at this location because return air is supplied to the sensor from various portions of the structure 12 and is  

Claim 11 recites a ventilation control system with patentably the same limitations as claim 5. Therefore, the rejections applied to claim 5 also applies to claim 11.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115